60 F.3d 834NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.
Leonard R. RICHARDSON, Plaintiff-Appellant,v.K. JURGENSEN, C.U.S., Defendant-Appellee.
No. 94-36092.
United States Court of Appeals, Ninth Circuit.
Submitted June 26, 1995.*Decided July 3, 1995.

Before:  O'SCANNLAIN, LEAVY and HAWKINS, Circuit Judges.


1
MEMORANDUM**


2
Washington state prisoner Leonard R. Richardson appeals pro se the district court's summary judgment for defendant Jurgensen in Richardson's 42 U.S.C. Sec. 1983 action alleging that Jurgensen violated his constitutional rights by placing him in administrative segregation in retaliation for Richardson filing a grievance against a correctional officer.  We have jurisdiction pursuant to 28 U.S.C. Sec. 1291, and we affirm for the reasons stated in the Magistrate Judge's Report and Recommendation, which was adopted in full by the district court.


3
AFFIRMED.



*
 The panel unanimously finds this case suitable for decision without oral argument.  Fed. R. App.  P. 34(a); 9th Cir.  R. 34-4


**
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir.  R. 36-3